Title: To James Madison from the Republican Meeting of Nashville, Tennessee, [ca. 11] September 1809
From: Republican Meeting of Nashville, Tennessee
To: 


[ca. 11] Septr. [1809]
At a meeting of sundry citizens of Nashville and its vicinity, convened by notice in the Impartial Review, to take into consideration the late perfidious conduct of the British Government towards the United states—
Doctor William Dickson, was called to the chair & Alexr Porter Jr appointed secy—
After some appropriate observations by several gentlemen Present, the following committee was appointed to draft resolutions—
General James Robertson, Genl. A Jackson, John Childress Jr. Felix Grundy & Thos. Stuart Esqr who after a short adjournment made the following report—
Resolved, That the late conduct of the British Government towards the United States in disavowing the acts of their minister Mr. Erskine is in the opinion of those, composing this meeting, base and perfidious and proves that the cabinet of that country makes her interest alone, their rule of action—

Resolved, That we hig[h]ly approve of the conduct of the President of the United States in promptly declaring and putting in full force those laws of our own government which were intended to counteract the evil effects that might arise from the operation of the British orders in council—
Resolved also, That we will support the constituted Authorities of our country in carrying into effect such measures as they may adopt for the purpose of inforcing a strict observance of the Non Intercourse Laws: and should Congress in their wisdom determine that arms shall be resorted to against those, who have so often insulted, and injured us, we will risque our lives and fortunes to support the Cause of our country—
Resolved, That a copy of the Foregoing be transmitted to the President of the United states to each of our senators to our representatives in Congress and that the same be published in the Impartial Review & Clarion.
Wm. Dickson Chn.A. Porter secy.
